

117 HR 993 IH: Second Amendment Preservation Act
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 993IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mrs. Greene of Georgia (for herself, Mr. Gosar, Mr. Weber of Texas, Mr. Perry, Mr. Cawthorn, and Mr. Massie) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo remove Federal funding from enforcing gun control.1.Short titleThis Act may be cited as the Second Amendment Preservation Act.2.Appropriations limitationsNone of the funds made available in any appropriations Act for fiscal year 2021 shall be used to—(1)enforce any measure, law, regulation, or guidance issued by the Bureau of Alcohol, Tobacco, Firearms, and Explosives after November 1, 2020; or(2)enforce, implement, or advance any measure, law, regulation, or guidance relating to the lawful use, purchase, sale, possession, or transportation of firearms by any citizen of the United States.